 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DEWAYNE LEE TURNER,                          No. 2:20-cv-0201 CKD P
12                         Petitioner,
13              v.                                         ORDER
14    UNKNOWN,
15                         Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed a request to proceed in

19   forma pauperis or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20             Accordingly, IT IS HEREBY ORDERED that:

21             1. Petitioner shall submit, within thirty days from the date of this order, an application in

22   support of a request to proceed in forma pauperis or the appropriate filing fee. Petitioner’s failure

23   to comply with this order will result in a recommendation that this action be dismissed.

24             2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

25   form used by this district.

26   Dated: January 30, 2020
                                                         _____________________________________
27
                                                         CAROLYN K. DELANEY
28   13:turn0201.101a                                    UNITED STATES MAGISTRATE JUDGE
                                                          1
